AFFIRM; Opinion Filed March 8, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-19-01321-CR
                             No. 05-19-01563-CR
                     DONNIE RAY JONES, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

             On Appeal from the 292nd Judicial District Court
                          Dallas County, Texas
            Trial Court Cause Nos. F17-71725-V & F17-57638-V

                      MEMORANDUM OPINION
                  Before Justices Schenck, Smith, and Garcia
                          Opinion by Justice Schenck
      Donnie Ray Jones appeals his two convictions for assault causing bodily

injury, each enhanced with a finding the assault involved family violence under

article 42.013 of the code of criminal procedure. We affirm the trial court’s

judgments in both cases. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                BACKGROUND
      Appellant was indicted on two counts of third-degree felony offenses of

assault against a member of appellant’s household and with whom appellant had a
dating relationship. Each indictment included an enhancement paragraph, alleging

appellant had been previously convicted of the felony offense of burglary of a

habitation. The offenses were alleged to have been committed on August 18 and 25

of 2017. Appellant pleaded guilty to both charges and judicially confessed the

offenses. In each case, appellant signed a plea agreement, which the trial court

accepted. Pursuant to these agreements, the trial court found the evidence sufficient

to find appellant guilty on his original pleas of guilty but made no finding of guilt

and placed appellant on a five-year deferred community supervision in each case.

      On April 26, 2019, the State of Texas filed amended motions to adjudicate in

both cases, alleging that appellant had violated his conditions of community

supervision in each case. On October 24, 2019, the trial court conducted a hearing

on both cases. Appellant entered a plea of true to several, but not all, of the

allegations in each motion. After the trial court accepted appellant’s plea of true in

each case, and after hearing the evidence from both sides, the trial court revoked

appellant’s community supervisions and adjudicated and assessed appellant’s

punishment at 10 years in the Texas Department of Criminal Justice in both cases.

The trial court’s certification of Defendant’s Right to Appeal was filed with the court

on October 24, 2019. Appellant filed a motion for new trial in each case, both of

which were overruled. Appellant filed a notice of appeal in each case.




                                         –2–
                                                DISCUSSION
          Appellant’s appointed counsel filed a single Anders brief and motion to

withdraw addressing all of the cases stating that he diligently reviewed the entire

appellate record and that, in his opinion, there are no meritorious issues on

appeal. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation showing why

there are no non-frivolous grounds for advancing an appeal. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), appellant’s counsel has carefully discussed why, under

controlling authority, an appeal from the judgments and sentences is without merit

and frivolous because the record reflects no reversible error and, in his opinion, there

are no grounds upon which an appeal can be predicated. Counsel specifically noted,

from his review of the following, that he found no issues presented for review: (1)

the sufficiency of the indictment,1 (2) competency,2 (3) pretrial motions,3 (6) jury




    1
        The indictments contain all elements of the offenses and conferred jurisdiction on the trial court.
    2
     The trial court admonished appellant at the plea proceedings and made findings in the judgments that
appellant was mentally competent to enter the pleas.
    3
        No pretrial motions filed and thus no ruling on any pretrial motions to support an appeal.


                                                      –3–
waiver and pleas of guilty,4 (7) sufficiency of the evidence,5 and (8) right to

appeal.6 In addition, counsel reviewed the performance of trial counsel and

concluded the record does not reflect counsel failed to interpose a proper objection

that might have preserved reversible error and states nothing in the record suggests

the punishment assessed is grossly disproportionate to the crime.7

          Counsel delivered a copy of the brief to appellant, and by letter dated April

22, 2020, we advised appellant of his right to file a pro se response by May 8, 2020.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel). We

advised appellant that failure to file a pro se response by that date would result in the

case being submitted on the Anders brief alone. Appellant did not file a response.

          Upon receiving an Anders brief, this Court must conduct a full examination

of all proceedings to determine whether the case is wholly frivolous. Penson v.

Ohio, 488 U.S. 75, 80 (1988). Having reviewed the entire record and counsel’s brief,




    4
      Record contains written waiver of jury trial as required by Texas Code of Criminal Procedure. All
requirements of articles 1.13, 1.14, and 1.141 of the code of criminal procedure were met.
    5
     Appellant executed written sworn judicial confessions in which he stated that he committed each
element of the primary offense exactly as alleged in the indictments.
    6
        The trial court’s certification of appellant’s right to appeal was filed in each case.
    7
      We need not determine whether the trial court’s inquiry of trial counsel, as to whether there was any
reason at law that appellant could not be sentenced, afforded appellant the right of allocution because
controlling precedent requires that a defendant timely object to complain about a denial of the right of
allocution and no objection appears in the record. See Gallegos-Perez v. State, No. 05-16-00015-CR, 2016
WL 6519113, at *2 (Tex. App.—Dallas Nov. 1, 2016, no pet.) (mem. op., not designated for publication)
(citing Tenon v. State, 563 S.W.2d 622, 623 (Tex. Crim. App. 1978) (panel op.)).
                                                       –4–
we find nothing that would arguably support the appeals. See Bledsoe v. State, 178

S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). Accordingly, we affirm the trial court’s judgments.

      In accordance with Anders, counsel has filed a motion to withdraw from each

of these cases. See Anders, 386 U.S. at 744; Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied

by a brief showing the appellate court that the appeal is frivolous.”). We grant

counsel’s motion to withdraw. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of the opinion and judgments to appellant and to

advise appellant of his right to pursue a petition for review. See TEX. R. APP. P. 48.4.

                                    CONCLUSION
      We affirm the trial court’s judgments.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47
191321F.U05



                                          –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DONNIE RAY JONES, Appellant                  On Appeal from the 292nd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01321-CR          V.               Trial Court Cause No. F17-71725-V.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Smith and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 8th day of March, 2021.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DONNIE RAY JONES, Appellant                  On Appeal from the 292nd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01563-CR          V.               Trial Court Cause No. F17-57638-V.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Smith and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 8th day of March, 2021.




                                       –7–